Citation Nr: 0108251	
Decision Date: 03/21/01    Archive Date: 03/26/01	

DOCKET NO.  00-07 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for benefits administered by the Department 
of Veterans Affairs.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in September 1999.



FINDING OF FACT

The United States Department of the Army certified in April 
1962 and again in July 2000 that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The appellant lacks qualifying service in the United States 
Armed Forces and the appellant is thus not eligible for an 
award of VA benefits.  38 U.S.C.A. §§ 101, 107 (West 1991); 
38 C.F.R. §§ 3.1, 3.3, 3.6, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  Eligibility for VA benefits is based on 
statutory and regulatory provisions which define an 
individual's legal status as a veteran of active military 
service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 
3.6.  "Armed Forces" means the United States Army, Navy, 
Marine Corps, Air Force or Coast Guard, and includes Reserve 
components.  38 C.F.R. § 3.1.  As a predicate requirement for 
a grant of VA benefits, a claimant must establish that he or 
she is a "veteran."  The term "veteran" is defined as a 
person who served in the active military, naval or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 
198 (1994).

Service in the Philippine Scouts and in the Organized 
Military Forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  
However, such service must be certified as qualifying by 
appropriate U.S. Military authority.  38 C.F.R. § 3.203.

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the U.S. Service Department.  Sarmiento v. 
Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 
11 Vet. App. 80, 82 (1998) [observing that if there is reason 
to believe that information provided to Service Department 
was erroneous (e.g., misspelled name), VA may be required to 
resubmit a request for information to the Service 
Department].

Only U.S. Service Department records can establish if and 
when a person was serving on qualifying active service.  
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  The U.S. Service 
Department's findings are binding and conclusive upon VA and 
VA does not have the authority to alter the findings of the 
Service Department.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).  

Analysis:  The veteran initially submitted a claim for VA 
benefits in the early 1960's and the relevant information 
provided by the veteran was forwarded to the appropriate 
Department of the U.S. Army for certification of qualifying 
and recognized military service.  In April 1962, the 
Department of the Army certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States.  

The veteran again filed a claim for VA benefits in July 1999.  
In this more recent application, the veteran certified that 
he had never previously filed a claim for any benefit with 
VA.  He also provided similar information about his claimed 
World War II service to that which he initially provided in 
his first application in the early 1960's.  That is, the 
dates of alleged service were the same except the first 
application indicated entrance onto active service on 
September 12, 1941, and the more recent application indicated 
initial entrance on September 1, 1941.  The service number 
provided by the appellant was the same in both applications 
as was the alleged date of separation in February 1946.  The 
second application, however, included a middle initial which 
was not provided at the time of the first application.  The 
veteran also submitted a written statement providing a more 
detailed description of his purported military service 
including his incurrence of a gunshot wound and his being 
taken as a prisoner of war (POW) of the Japanese Government 
and subsequent escape with follow-on service with guerrilla 
units.  The veteran also forwarded a Xerox copy of a February 
1994 certification apparently provided by General 
Headquarters, Armed Forces of the Philippines.  Among other 
things, this certification stated that the appellant was 
inducted into the USAFFE on September 5, 1941, and indicates 
that he was "processed on March 28, 1945."  This 
certification also stated that the purpose of the 
certification was "For Disability Pension only."

The RO forwarded this information again to the appropriate 
Department of the U.S. Army noting that the appellant had 
reported a middle name (initial).  In July 2000, the U.S. 
Department of the Army again indicated that there was no 
evidence that the appellant had service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States.  That is, 
this certification indicated that there was no change 
warranted in their prior negative certification from 1962.

The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by the United States Service 
Department verifying an individual's military service "are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Dacoron v. Brown, 4 Vet. App. 115 
(1993); Duro v. Derwinski, 2 Vet. App. 530 (1992).  The 
appellant has been informed of this essential fact.  VA is 
without authority to alter the determination of the relevant 
Service Department.  See Duro and Soria, both supra.

The appellant has not identified any information which was 
not considered by the Department of the Army or which 
demonstrates that its decision was erroneous in any way.  See 
Laruan, 11 Vet. App. at 82.

Inasmuch as VA is bound to accept the findings of the Service 
Department in this regard, the Board finds that the appellant 
had no service in the Army of the United States or as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  38 C.F.R. § 3.203; Duro at 532.  Thus, he is not 
considered a "veteran" for purposes of establishing 
eligibility to VA benefits.  Accordingly, the appellant's 
claim for entitlement to VA benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Additional Matter:  VA has a duty to notify a claimant of any 
information necessary to substantiate the claim and to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits.  See the 
Veterans' Claims Assistance Act (VCAA) of 2000 (to be 
codified at 38 U.S.C.A. § 5103 and 5103A).  VA has notified 
the appellant of the evidence necessary to substantiate his 
claim and the record presents no reasonable possibility that 
any additional assistance would aid in substantiating his 
claim.  Therefore, the Board concludes that there is no 
further duty to assist the appellant in the development of 
this case.  
 

ORDER

The claim for entitlement to basic eligibility for VA 
benefits is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals









